DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Adams et al. (US 4,945,775).

Regarding claim 1, Adams et al. disclose an inspection system for collecting data in a fluid conduit, the inspection system comprising: a pig 1, wherein the pig is defined by at least a front end and a rear end, the rear end being distally opposed to the front end along a longitudinal axis (see Fig. 1); and a mount assembly secured to the pig (tubular carrier portion 7); and at least one sensor device  17 removably coupled to the mount assembly (col. 7 lines 38-41).

Regarding claim 2, Adams et al. disclose that the at least one sensor device 17 houses a tri-axial gyroscope 200 (col. 7 lines 9-12).

Regarding claim 3, Adams et al. disclose that the at least one sensor device houses an accelerometer 202 (col. 7 lines 9-14).

Regarding claim 4, Adams et al. disclose that the inspection system is configured to detect bending in the fluid conduit (col. 7 lines 19-25).

Regarding claim 5, Adams et al. disclose that the inspection system is configured to measure angles, of one or more bends, in the fluid conduit (see col. 10 lines 5-9 and col. 7 lines 19-25).

Regarding claim 6, Adams et al. disclose that the inspection system is configured to measure radii, of one or more bends, in the fluid conduit (col. 7 lines 19-25, measures curvatures according both small and large radius’, note curvature and radius are inverses of each other and a measurement of either one is an indication of both).

Regarding claim 7, Adams et al. disclose that the mount assembly 7 is secured to the rear end of the pig (see Fig. 1, portion 7 is in rear half/end of pig).


Regarding claim 11, Adams et al. disclose a method for collecting data in a fluid conduit, the method comprising: inserting an inspection system 1 inside of the fluid conduit 2 (col. 9 lines 63-65), wherein the inspection system comprises: a pig 1; and at least one sensor device 17 removably attached to the pig (col. 7 lines 38-41); measuring rotational data using the inspection system (col. 7 lines 9-25); and retrieving the inspection system from the fluid conduit (col. 14 lines 45).

Regarding claim 12, Adams et al. disclose that the measuring rotational data using the inspection system further comprises: measuring rotational data using a triaxial gyroscope 200 housed inside of the inspection system (col. 7 lines 9-12).

Regarding claim 13, Adams et al. disclose determining the presence of one or more bends in the fluid conduit using the rotational data (col. 7 lines 32-37).

Regarding claim 14, Adams et al. disclose determining the presence of a bend section having one or more closely spaced bends in the fluid conduit using the rotational data (col. 7 lines 19-25).

Regarding claim 15, Adams et al. disclose determining an angle of one or more bends in the fluid conduit using the rotational data (col. 9 line 67 to col. 10 line 9, determine precise pipeline profile and determining angular orientation of pig as it moves through pipe necessarily indicates angles of bends).

Regarding claim 16, Adams et al. disclose measuring acceleration data using the inspection system (col. 7 lines 9-14).

Regarding claim 17, Adams et al. disclose that measuring acceleration data using the inspection system, further comprises: measuring acceleration data using an accelerometer 202 housed inside of the inspection system 17 (col. 7 lines 9-25).

Regarding claim 18, Adams et al. disclose determining radii of one or more bends in the fluid conduit using the acceleration data and the rotational data (col. 7 lines 19-25, measures curvatures according both small and large radius’, note curvature and radius are inverses of each other and a measurement of either one is an indication of both).

Regarding claim 19, Adams et al. disclose that the inspection system further comprises a mount assembly 7 configured to removably attach the sensor device 17 to the pig, and wherein the mount assembly is secured to a rear end of the pig (see Fig. 1 and col. 7 lines 38-41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 4, 945,775).


Regarding claim 20, Adams et al. disclose the method including attaching the sensor device 17 to the mount assembly (col. 7 lines 38-41, the pig system which is launched into the pipeline includes the sensor device 17 and therefore requires that it has been attached).
Adams et al. do not explicitly state that the sensor device 17 is attached before inserting the inspection system inside of the fluid conduit. However, it would have been obvious to one of ordinary skill in the art to attach the sensor device before inserting the pig inspection system because it must be attached either before insertion or after insertion and attaching it before insertion would have allowed easier access to the structure of the pig for a user performing the attaching.

Allowable Subject Matter
Claims 8-10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861